PER CURIAM
In this contested reinstatement proceeding, the trial panel recommended that applicant be reinstated conditionally to the practice of law. Regarding whether to reinstate applicant, we agree with the reasoning and recommendation of the trial panel. Regarding whether to impose conditions on applicant’s reinstatement, we conclude that applicant only should be required to complete 45 hours of continuing legal education within one year of the date of this opinion.
Conditional reinstatement approved.